Exhibit 10.11


 
 
Date:  January 27, 2010






THE THIRTEEN PERSONS AS
THE SHAREHOLDERS OF YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO.


AND




YANGLING SLOVAN PHARMACEUTICALS CO., LTD.,






————————————————
 


AGREEMENT ON SHARE PLEDGE


 


 


 



 
1

--------------------------------------------------------------------------------

 

Agreement on Share Pledge


Party A:
 
Zhao Dongke, PRC citizen with ID Card number [610113195411180418]
Wei Jingkun, PRC citizen with ID Card number [610113195409250448]
Zhao Jine, PRC citizen with ID Card number [130403195701150961]
Yang Quanfu, PRC citizen with ID Card number [610104196508251612]
Zhao Wenyan, PRC citizen with ID Card number [610113198109240487]
Yang Xueli, PRC citizen with ID Card number [610104196911246186]
Li Gang, PRC citizen with ID Card number [612526731013001]
Zhang Guofeng, PRC citizen, ID Card number [610429197302174170]
Zhao Ruojing, PRC citizen with ID Card number [610404198009130547]
Zhao Yaolong, PRC citizen with ID Card number [610429198609243016]
Su Tong, PRC citizen with ID Card number [61012519761008196x]
Zhang Daokai, PRC citizen, ID Card number [330327196009227595]
Zhang Jiansheng, PRC citizen, ID Card number [130403195711170931]

 


Party B:
 
YANGLING SLOVAN PHARMACEUTICALS CO., LTD.
 
Address: Building 4 Incubator Park West Xinqiao Road, Yangling Demonstration
Zone, Xi'an, Shaanxi Province, P.R.C.
 
Legal Representative: Lihong Zhang
 

Whereas:


1. Party A, THE SHAREHOLDERS OF YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO.,
LTD. (hereinafter referred to as ‘SHAREHOLDERS OF MAIDISEN”) and YANGLING DONGKE
MAIDISEN PHARMACEUTICALS CO., LTD. (hereinafter referred to as ‘MAIDISEN”)
entered into several agreements, including Agreement on Entrustment for
Operation and Management, Exclusive Option Agreement, and Shareholders’ Voting
Proxy Agreement (hereinafter referred to as the Agreements) on January 27, 2010


2. To ensure that Party A performs under the Agreements Party A is willing to
pledge its full share in , i.e., 100% share of YANGLING DONGKE MAIDISEN
PHARMACEUTICALS CO., LTD.  , (hereinafter referred to as “Pledged Share”) as
pledge to Party B and Party B accepts such pledge;


On the basis of friendly cooperation and in the principle of equality and mutual
benefit, all parties enter into this Agreement on Share Pledge on January 27,
2010.


Article 1.
In accordance with Chinese laws and terms and conditions of this Agreement,
Party A, as the legitimate holder of the pledged shares, creates pledge rights
on the pledged shares with Party B as the Pledgee as the security for Party A’s
performance of its liabilities under the Agreements (hereinafter referred to as
“Guaranteed Liabilities”) .


 
2

--------------------------------------------------------------------------------

 
 
Article 2.
The pledge term created hereunder shall start from the effective date of this
Agreement till the date when all guaranteed liabilities are unconditionally paid
off.


Article 3.
Should any breach occurs under the Agreements, Party B is entitled to adopt any
of the following methods to dispose of the Pledged Share hereunder for
compensating the losses it suffered from such breach event:


(a) sell, auction, transfer, or other manners to dispose of all or part of the
Pledged Share under the terms and manners deemed appropriated by Party B, and
enjoy priority to be compensated by the gained amount;


(b) request Party A and other shareholders of YANGLING DONGKE MAIDISEN
PHARMACEUTICALS CO., LTD. complete all procedures for transferring Pledged Share
in accordance with the Articles of Association of YANGLING DONGKE MAIDISEN
PHARMACEUTICALS CO., LTD.; or


(c) any other possible necessary acts of Party B permitted by Chinese laws.


Article 4.
Unless Party B gives prior written consent, Party A hereby commits and warrants
that as long as the Guaranteed Liabilities or any part thereof has not been
fully paid, during the term of this Agreement, Party A will not:


(a) sell, lease, donate, transfer, or by any other manners to dispose of the
Pledged Share, in whole or in part;


(b) crease or maintain any pledge or other encumbrances of any nature on the
Pledged Share for the benefit of any third party;


(c) amend or in other ways alter the Articles of Association or share holders
agreement of YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD.; or


(d) adopt any acts which may be against or damage any rights enjoyed by Party B
in the Pledged Share under this Agreement.


Article 5
Party A shall fully comply with all Chinese laws and regulations relevant to
share pledge, and to the extent as permitted by Chinese laws, use its best
endeavour to promptly complete all procedures of registration, approval, filing
or permission required for share pledge under any applicable laws and
regulations upon the execution of this Agreement.  All these procedures are to
ensure Party B legitimately and effectively enjoys the pledge right of the
Pledged Share all the time.


Article 6
Any dispute arising from the interpretation and performance of this contract,
shall be settled through friendly negotiation by Party A and Party B. Where
negotiation fails, either party may submit such dispute to the court of
jurisdiction for settlement.

 
3

--------------------------------------------------------------------------------

 





Article 7
This contract is made in duplicate, with each party holding one. It will come
into force on the date of execution as first above written.  Party A and Party B
shall immediately record the share pledge specified in this Agreement in the
list of shareholders retained by YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO.,
LTD. and complete pledge registration at competent authority in the circumstance
as permitted by Chinese law practice after the effective date.




(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)


























 

 
4

--------------------------------------------------------------------------------

 







In witness whereof, each Party has caused its representative to sign this
Agreement on the date first above written.




Party A: SHAREHOLDERS OF YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD.:




 
 
Zhao Dongke, PRC citizen with ID Card number [610113195411180418]







Wei Jingkun, PRC citizen with ID Card number [610113195409250448]






Zhao Jine, PRC citizen with ID Card number [130403195701150961]






Yang Quanfu, PRC citizen with ID Card number [610104196508251612]






Zhao Wenyan, PRC citizen with ID Card number [610113198109240487]






Yang Xueli, PRC citizen with ID Card number [610104196911246186]






Li Gang, PRC citizen with ID Card number [612526731013001]






Zhang Guofeng, PRC citizen, ID Card number [610429197302174170]






Zhao Ruojing, PRC citizen with ID Card number [610404198009130547]





 
5

--------------------------------------------------------------------------------

 

Zhao Yaolong, PRC citizen with ID Card number [610429198609243016]






Su Tong, PRC citizen with ID Card number [61012519761008196x]






Zhang Daokai, PRC citizen, ID Card number [330327196009227595]






Zhang Jiansheng, PRC citizen, ID Card number [130403195711170931]




Party B: YANGLING SLOVAN PHARMACEUTICALS CO., LTD. (seal)
 



 
Legal Representative: Lihong Zhang
 
 
 
6



